Citation Nr: 0030312	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  97-33 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 100 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1969 to July 
1973.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

The RO assigned a 100 percent evaluation for post-traumatic 
stress disorder from November 3, 1993.


CONCLUSION OF LAW

The appeal on the issue of entitlement to an increased rating 
for post-traumatic stress disorder is moot. 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from an August 1997 rating decision that 
confirmed and continued a 30 percent evaluation for post-
traumatic stress disorder (after a period of temporary total 
rating pursuant to 38 C.F.R. § 4.29 (1999)) from December 1, 
1996.  A hearing was held before the Board in January 2000.  
After the hearing, the RO issued a rating decision in August 
2000, which granted a 100 percent evaluation for post-
traumatic stress disorder from November 3, 1993.

The assignment of a 100 percent evaluation effective November 
3, 1993 rendered the appeal of an August 1997 rating decision 
that continued a 30 percent evaluation from December 1, 1996 
moot.  The appellant has been granted the full benefit with 
regard to the particular issue on appeal.  Accordingly, the 
Board does not have jurisdiction to review those issues on 
appeal and they are dismissed. 38 U.S.C.A. §§ 7104, 7105 
(West 1991).


ORDER

The appeal is dismissed.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

